DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,105,598.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter and/or because the instant invention is fully encompassed by the prior claimed invention.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,322,341.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter and/or because the instant invention is fully encompassed by the prior claimed invention.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,549,192.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter and/or because the instant invention is fully encompassed by the prior claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9-18 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 7,803,054 to Ogus et al. (hereinafter Ogus).
Regarding claims 1, 12, and 18, Ogus teaches a game management system (e.g., host 102(1) in Fig. 4) connected to a plurality of client devices (e.g., game systems 100 each comprising game console 102; see at least Fig. 1), and method and computer readable medium therefor, the game management system comprising:
circuitry (e.g., programmed central processing unit) configured to
manage progress of a game played by a group (e.g., “Multiple vehicles being simulated at multiple devices are coordinated across a network as part of a shared gaming experience;” see abstract);
continuously obtain a delay time from each of the plurality of client devices executing the game and store the delay times (e.g., examine round trip time 504 in Fig. 5), the plurality of client devices including a first client device (e.g., one of the remote client devices), and
in response to a first delay time of the stored delay times obtained from the first client device being less than or equal to a threshold (e.g., if the time is within the threshold, time base is considered synchronized in step 516 of Fig. 5 and play may proceed; note: there is no defined threshold time in the claims, therefore for a given choice of threshold deviation taught by Ogus, such as 0 to 50 milliseconds, the device will consider the delay time to be less than or equal to the threshold because it is “within” the expected deviation), execute a request from the first client device (e.g., if the time is within the threshold, time base is considered synchronized in step 516 of Fig. 5 and play may proceed).
 Regarding claims 2 and 13, Ogus teaches wherein the first delay time is the latest one of the stored delay times obtained from the first client device (e.g., “Although a single iteration is usually sufficient to meet the threshold deviation, the setting, correcting, and checking process is repeated up to five iterations” in 11:32-34).
Regarding claims 3 and 14, Ogus teaches wherein the circuitry is further configured to determine client abnormality based on the threshold (e.g., if the current time of remote device is not within the threshold deviation expected in the “N” condition of Step 514 in Fig. 5).
Regarding claims 4 and 15, Ogus teaches wherein the circuitry is further configured to compare the first delay time with the threshold (e.g., current time of remote within threshold deviation of expected in step 514 of Fig. 5), and in response to the first delay being less than or equal to the threshold, execute the request from the first client device (e.g., if the time is within the threshold, time base is considered synchronized in step 516 of Fig. 5 and play may proceed; note: there is no defined threshold time in the claims, therefore for a given choice of threshold deviation taught by Ogus, such as 0 to 50 milliseconds, the device will consider the delay time to be less than or equal to the threshold because it is “within” the expected deviation). 
Regarding claim 5, Ogus teaches wherein the circuitry is further configured to transmit an instruction to synchronize the progress of the game to the plurality of client devices (e.g., synchronize time base 402 and/or time base synchronized 516 in Figs. 4-5), the instruction including an offset time based on a maximum value of the stored delay times (e.g., adjust global time with time correction 520 in Fig. 5; and “the worst case (e.g., the longest) prediction is made for each vehicle” in 11:61-67).
Regarding claim 6, Ogus teaches wherein the circuitry is further configured to transmit the instruction to synchronize the progress of the game, thereby synchronizing the progress of the game between the game management system and each of the plurality of client devices (e.g., synchronize time base 402 and/or time base synchronized 516 in Figs. 4-5 by using “the worst case (e.g., the longest) prediction is made for each vehicle” in 11:61-67).
Regarding claims 9 and 16, Ogus teaches wherein the threshold is based on distribution of the delay times (e.g., “the prediction time may be determined responsive to the greatest latency of the latencies between a given game console 102 and the other game consoles 102 that are to participate in a joint networked game” in 12:14-17).
Regarding claims 10 and 16, Ogus teaches wherein the threshold is based on a number of participants in the game (e.g., “the prediction time may be determined responsive to the greatest latency of the latencies between a given game console 102 and the other game consoles 102 that are to participate in a joint networked game” in 12:14-17).
Regarding claims 11 and 17, Ogus teaches wherein the circuitry is further configured to obtain a delay time from each client device of a set of client devices from the plurality of client devices and store the delay times, the set of client devices requesting to participate in a game (e.g., examine round trip time 504 in Fig. 5 for each participating client device connecting to the designated host device; see abstract), and determine a group in which a same game is played based on a latest delay time for each client device of the set of client devices (e.g., executing the game after the time base has been synchronized in 516).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogus.
Regarding claim 7, Ogus teaches wherein the circuitry is further configured to, in response to the first delay time being less than or equal to the threshold, execute the request from the first client device (see discussion of claim 1).  However, Ogus lacks in explicitly teaching restricting effects by one or more of the plurality of client devices that have large delay times to the progress of the game in the game management system.  Regardless, it would have been obvious to one of ordinary skill in the art before the effective date of invention to modify Ogus to restrict effects on client devices that have large delay times in order to reduce the demand on the system, thereby freeing resources in order to improve networking throughput.
Regarding claim 8, Ogus teaches the invention substantially as described above, including an acknowledgement of multiple genres of games and an indication that delay time compensation may be applied to multiple types of games (e.g., “combat games, action games, role-playing games, strategy games, racing games, and so forth” in 1:41-43; and “Obstacles to scalability are analogous and equally daunting for other gaming genres” in 1:50-51).  Ogus further recognizes that the games that require greater numbers of players or game consoles become increasingly difficult to maintain the appearance and caliber of the video games (1:35-39).  As discussed hereinabove, Ogus contemplates that a range of delay time thresholds is possible (i.e., “An exemplary range for the threshold deviation is 0 to 50 milliseconds”).  Ogus lacks in explicitly teaching that the threshold is based on the type of the game.  Regardless, it would have been obvious to one of ordinary skill in the art before the effective date to modify the system of Ogus to select threshold times based on the type of game in order to compensate for the number of players (or consoles) required for a given game.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715